DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 11/20/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants’ amendments/remarks received 11/20/2020 are acknowledged.  Claims 13 and 20 are amended (no new matter added); claims 1, 5, 8-10 and 18-19 are canceled; no claims are withdrawn; claims 2-4, 6-7, 11-17 and 20-22 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statements submitted on 2/6/2020 and 3/16/2021 have been considered by the examiner.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61/548,199, filed 10/17/2011, 61/618,578, filed 03/30/2012, 61/622,422, filed 04/10/2012, 61/671,558, filed 07/13/2012, 61/671,588, filed 07/13/2012 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the Applications do not disclose NME6 and NME7; hence, the effective filing date for claims 2-4, 6-7, 11-17 and 20-22 is on or after the filing date of 61/673,617, which was filed 7/19/2012.
The disclosure of the prior-filed applications, Application Nos. 61/548,199, filed 10/17/2011, 61/618,578, filed 03/30/2012, 61/622,422, filed 04/10/2012, 61/671,558, filed 07/13/2012, 61/671,588, filed 07/13/2012, 61/673,617, filed 07/19/2012, 61/675,264, filed 07/24/2012, 61/675,292, filed 07/24/2012, 61/677,442, filed 07/30/2012, 61/679,021, filed 08/02/2012 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the Applications do not disclose NME7-AB; hence, the effective filing date for independent claim 20 and 

Claim Objections
The objection of claim 20, as set forth at p. 3 of the previous Office Action, for the unknown abbreviation “NME7-AB” is withdrawn in view of the amendment of the claim.
Claims 2-4, 6-7, 11-17 and 20 are objected to because of the following informalities:  
Claims 2-4, 6-7 and 11-17 depend from a subsequent claim.  Appropriate correction is required.
Claim 20 has mismatches in number in the language of the claim because the term “NME7-AB” refers to multiple structurally different proteins.  
Specifically, multiple structurally different proteins are identified in the claims and specification as NME7-AB.  The structurally different proteins differ in the number of amino acids and in regions which are deleted from the wild-type NME-7 sequence.  SEQ ID NO:39 (specification [00165-9]) and SEQ ID NO:59 (specification [00560-4]) present one amino acid sequence for NME7-AB while SEQ ID NO:41 (specification, [00170-4]) and SEQ ID NO:61 (specification, [00565-9]) present a different amino acid sequence for NME7-AB.  The amino acid sequences of SEQ IDs 39 and 59 differ from the amino acid sequences of SEQ IDs 41 and 61 in that the proteins are of a different size with a different number of amino acids.   The amino acid sequences of SEQ IDs 39 
Hence, the phrase “wherein the NME family protein is NME6, NME7 or NME7-AB that has superior high yield expression of the soluble, properly folded protein in E. coli compared with native NME7” should be modified to “wherein the NME family protein is NME6, NME7 or an NME7-AB protein that has superior high yield expression of the soluble, properly folded protein in E. coli compared with native NME7” or similar language to have the number match in the nouns and verbs of the claim.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 has mismatches in number in the language of the claim because the term “NME7-AB” refers to multiple structurally different proteins.  
As described in detail above, multiple structurally different proteins are identified in the claims and specification as NME7-AB wherein the structurally different proteins differ in the number of amino acids and in regions which are deleted from the wild-type NME-7 sequence.  Hence, the phrase “wherein the NME family protein is NME7-AB represented by SEQ ID NO:39, 41, 59 or 61” should be modified to “wherein the NME family protein is an NME7-AB protein selected from the group consisting of SEQ ID NO:39, 41, 59 and 61” or similar language to have the number match in the nouns and verbs of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 11-12 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”).
Bamdad teaches methods for stimulating the growth of stem cells, which can be human embryonic stem cells (hESCs), in minimal media without added bFGF or conditioned media, by adding NM23 proteins to the media ([0018], [0063]) wherein the recitation of NM23 proteins encompasses NM23-H1, NM23-H2 or NME7 ([0047], [0072]).  Adding NME7 to the cell culture media in which the cells are cultured is 
Regarding claims 2-4, hESCs are the human progenitor cells of all of the cells of the human embryo.
Regarding claim 11, Bamdad recites adding NM23 protein, which can be NM23-H1, NM23-H2 or NME7, to the media; thus, Bamdad anticipates the method wherein the NME family protein is NME7.
Regarding claim 12, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method of Bamdad as it is in the instant disclosure.

Claims 2-4, 6-7, 11-12, 20 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in light of Hikita et al., 2008 (NPL cite 1, IDS, 7/10/2015; herein “Hikita”).
The discussion of the anticipation of claims 2-4, 11-12 and 20 by Bamdad set forth in the rejection above is incorporated herein.
Regarding claims 6-7 and 22, Hikita is cited as evidence that the minimal media without bFGF in Bamdad lacks serum or growth factors such as TGF-beta.  The data st full ¶), comprises Knockout Serum Replacement rather than serum (p. 9, “ES Cells and Culture”) and comprises non-essential amino acids.  Thus, Bamdad anticipates the method of claim 20 wherein the media is minimal media lacking bFGF, TGF-beta, other growth factors or serum anticipating claims 6-7, 20 and 22.

Response to Arguments
Regarding the rejection of claims 2-4, 6-7, 11-12, 20 and 22 under pre-AIA  35 U.S.C. 102(b) over Bamdad, Applicants argue that Bamdad does not disclose the method of independent claim 20 (Response, p. 5) and that Bamdad does not disclose the use of the inventive media as presently claimed (Id.).  This is unpersuasive because, as set forth in the rejection above, Bamdad teaches methods for stimulating the growth of stem cells (e.g. human embryonic stem cells), and for inducing pluripotency (i.e. inducing cells to revert to a less mature state) in cells, comprising contacting the cells with cell culture media comprising biological species which increase MUC1* activity wherein the cells are cultured in minimal media without bFGF (i.e. without serum or growth factors) wherein the activating ligand of MUC1* (biological species which increases MUC1* activity) is NME7 anticipating or making obvious the methods of claims 2, 4, 6-7, 11-12, 20 and 22.
minimal media without bFGF (i.e. without serum or growth factors such as TGF-beta) comprising biological species which increase MUC1* activity wherein the biological species is NME7, to culture the stem cells to stimulate the growth of stem cells [0018] and using the inventive media to culture the stem cells to induce pluripotency, i.e. inducing cells to revert to a less mature state (Abst.).  Hence, Bamdad clearly discloses methods for stimulating growth of stem or progenitor cells and methods for inducing cells to revert to a less mature state comprising contacting cells which use cell culture media without bFGF and comprising NME7, i.e. “the inventive media”.  Applicants’ arguments are unpersuasive and the rejection is maintained with alteration to a rejection under 35 U.S.C. § 102(b) or, in the alternative, under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-4, 11-12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”).
While it is believed that Bamdad anticipates claims 2-4, 11-12 and 20 because reciting adding NME7 to the cell culture media of the hESCs causing the 
Bamdad teaches promoting the growth of human embryonic stem cells in minimal media in the absence of bFGF (i.e. a method for stimulating growth of stem or progenitor cells wherein the cell culture media does not contain bFGF and/or TGF-beta) by activating MUC1* with activating ligands [0018] wherein the activating ligand can be NME7 ([0039], [0040], [0047]), Bamdad teaches adding exogenous NME7 to cells to aid in the induction and maintenance of pluripotency and to stimulate the growth of stem cells at [0047], Bamdad teaches contacting embryonic stem cells with MUC1* activating ligands to stimulate growth of the stem cells wherein the gene product introduced to the cells is the activating MUC1* ligand NME7 [0040], Bamdad teaches stimulating pluripotent stem cell growth in media without bFGF by adding MUC1* activating ligands [0060-1] wherein the activating ligand can be NME7 ([0039], [0040], [0047]) and Bamdad teaches stimulating growth of stem cells in minimal media without conditioned media or bFGF by adding NME proteins as MUC1* ligands to the media [0063] wherein the activating ligand can be NME7 ([0039], [0040], [0047]) (i.e. comprising contacting cells with cell culture media comprising NME family protein); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to stimulate the growth of human stem cells in minimal media without bFGF by adding NME7 to the media.
The order of addition of components is not taught as important in Bamdad and the MPEP is clear that the selection of any order of mixing ingredients is prima facie prima facie obvious.
Regarding claims 2-4, Bamdad teaches practicing the method with hESCs which are human stem cells and the progenitor cells for all cells in the human embryo; therefore, claims 2-4 are prima facie obvious.
Regarding claim 11, the method made obvious over the disclosure of Bamdad 2010 comprises adding NME7 to the media; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method wherein the NME family protein is NME7; therefore, claim 11 is prima facie obvious.
Regarding claim 12, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method of Bamdad as it is in the instant disclosure; therefore, claim 12 is prima facie obvious.
It is of note that the claims are also drawn to methods for inducing cells to revert to a less mature state comprising contacting cells with cell culture media comprising NME family protein.  Bamdad teaches this method as well.  Bamdad teaches inducing pluripotency in cells (i.e. inducing cells to revert to a less mature state) by contacting the cells with biological species that increases MUC1* activity (Abst.) wherein the biological species which increases MUC1* activity is preferably a MUC1* ligand which can be an NM23 protein [0010] which can be NME7 ([0039], [0040], [0047]), Bamdad teaches 
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice methods of inducing cells to revert to a less mature state comprising contacting cells with cell culture media without bFGF and comprising the NME family protein NME7.
The order of addition of components is not taught as important in Bamdad and the MPEP is clear that the selection of any order of mixing ingredients is prima facie obvious (MPEP 2144.04 IV. C.); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method of Bamdad wherein NME7 is added to the media before contacting the cells, i.e. practicing a method of inducing cells to revert to a less mature state in minimal media without bFGF by adding NME7 to the media before contacting the cells with the media; therefore, claims 3, 11-12 and 20 are prima facie obvious.
prima facie obvious.
Regarding claim 11, the method made obvious over the disclosure of Bamdad comprises adding NME7 to the media; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method wherein the NME family protein is NME7; therefore, claim 11 is prima facie obvious.
Regarding claim 12, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method of Bamdad as it is in the instant disclosure; therefore, claim 12 is prima facie obvious.

Claims 2-4, 6-7, 11-12, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Hikita et al., 2008 (NPL cite 1, IDS, 7/10/2015; herein “Hikita”).
The discussion of the obviousness of claims 2-4, 11-12 and 20 over the disclosure of Bamdad set forth in the rejection above is incorporated herein.
Bamdad teaches practicing the method of independent claim 20 in minimal media without bFGF ([0018], [0060], [0063], Table 1) but doesn’t explicitly state that the minimal media is serum-free, lacking growth factors (other than NME proteins) or comprises insulin, selenium, transferrin, I-ascorbic acid, or non-essential amino acids.  However, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Bamdad in minimal media st full ¶), comprises Knockout Serum Replacement rather than serum (p. 9, “ES Cells and Culture”) and comprises non-essential amino acids.  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the minimal media without bFGF in Bamdad to lack serum or growth factors and comprise non-essential amino acids because Hikita teaches the same assay with the same results wherein the media is minimal media without serum or growth factors and comprises non-essential amino acids; therefore, claims 6-7 and 22 are prima facie obvious.

Claims 2-4, 11-12, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Desvignes et al., 2009 (cite V, PTO-892, 5/17/2018; herein “Desvignes”).
The discussion of Bamdad regarding claims 2-4, 11-12 and 20 in the rejection set forth above is incorporated herein.
The disclosure of Bamdad anticipates or makes obvious methods for stimulating the growth of stem cells (human embryonic stem cells) comprising contacting the cells 
Bamdad doesn’t specifically teach using NME6 as an NME family protein to use in their method; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to use NME6 as the NME family protein in view of the disclosure of Desvignes.  
Desvignes teaches that there are 10 NME family proteins in vertebrates (Abst.), that NME6 is grouped with NME5, NME7, NME8 and NME9 (Ibid.) and that NME6 appears to be expressed in human tissues, possesses the NME family kinase activity and may play a role in cell growth and cell cycle regulation (p. 18, right col., “Nme6”).  
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to substitute NME6 for NME7 in the method anticipated or made obvious by Bamdad with a reasonable expectation of success because NME6 is an NME family protein, as called for by Bamdad, and it shows similarity to NME7 evolutionarily (Fig. 1), with enzyme activity and in cellular role (pp. 18-20, “Nme6”, “Nme7”); therefore, claim 14 is prima facie obvious.

Claims 2-4, 11-12, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Gauthaman et al., 2010 (cite W, PTO-892, 5/17/2018; herein “Gauthaman”).
The discussion of Bamdad regarding claims 2-4, 11-12 and 20 in the rejection set forth above is incorporated herein.

Gauthaman teaches that the inhibitor of the rho associated coiled coil protein kinase (ROCK) Y-27632 is a useful agent that aids in the expansion of undifferentiated hESC populations for downstream applications in regenerative medicine (Abst.) wherein contacting cells with the inhibitor (Y-27632) increased cell proliferation in both the HES3 and BG01V lines of human embryonic stem cells (Ibid.).
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method anticipated or made obvious by the disclosure of Bamdad with a rho associated kinase inhibitor (i.e. ROCK inhibitor Y-27632) in the cell culture medium for aiding in the expansion and proliferation of the cells with a reasonable expectation of success because Gauthaman teaches that contacting stem cells with a rho associated kinase inhibitor (i.e. ROCK inhibitor Y-27632) aided in the expansion of the cells and increased cell proliferation; therefore, claim 15 is prima facie obvious.

Claims 2-4, 11-12, 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Chen et al., 2010 (cite X, PTO-892, 5/17/2018; herein “Chen”).

Bamdad doesn’t teach that the cell culture media comprises an activator of signaling proteins in the PI3K pathway; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to include an activator of signaling proteins in the PI3K pathway in the cell culture media in the method made obvious by Bamdad as taught by Chen.
Chen teaches that contacting pluripotent embryonic stem cells with vitamin A (retinol) maintains pluripotency of the cells and increases the expression of pluripotency genes such as Nanog (Abst.).  Retinol activates the PI3K signaling pathway through IRS-1 by engaging Akt/PKB and mTOR (Ibid.).  Chen does not teach inclusion of a rho kinase inhibitor.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice Bamdad’s method for stimulating growth of stem or progenitor cells with an activator of signaling proteins in the PI3K pathway and without an inhibitor of rho kinase in the cell culture medium to maintain pluripotency of the stem cells with a reasonable expectation of success because Chen teaches that contacting stem cells with an activator of signaling proteins in the PI3K pathway (i.e. retinol) maintains pluripotency of the cells and increases the expression of pluripotency genes; therefore, claim 16 is prima facie obvious.

Claims 2-4, 11-12, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Bamdad, US20090148535 (cite B, PTO-892, 5/17/2018; herein “Bamdad #2”).
The discussion of Bamdad regarding claims 2-4, 11-12 and 20 in the rejection set forth above is incorporated herein.
Bamdad doesn’t teach that the cell culture media comprises nucleic acids that suppress expression of NME1 or NME2; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to include nucleic acids that suppress expression of NME1 or NME2 in the cell culture media in the method made obvious by Bamdad as taught by Bamdad #2.
Bamdad #2 teaches using RNAi (interference RNA, i.e. nucleic acids that suppress expression of their target, see [0005]) for modulating stem cell growth and differentiation wherein the RNAi suppresses NM23 (i.e. NME1) [0016-7].
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the Bamdad method with RNAi against NME1 in the cell culture medium with a reasonable expectation of success because Bamdad #2 teaches contacting stem cells with RNAi against NME1 for modulating stem cell growth and differentiation; therefore, claim 17 is prima facie obvious.

Response to Arguments
Regarding the rejection of claims 2-4, 6-7, 11-12, 14-17, 20 and 22 under 35 U.S.C. 103 over Bamdad in view of Desvignes, Gauthaman, Chen and Bamdad #2 in light of Hikita, Applicants argue (Response, pp. 5-6) that the secondary references fail to remedy the deficiencies of Bamdad in not disclosing the inventive media as presently 
Applicants’ arguments are unpersuasive and the rejection is maintained.

Claims 2-4, 11-12 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in view of Bamdad et al., US2012/0156246 (cite A, attached PTO-892; herein “Bamdad #3”).
The discussion of Bamdad regarding claims 2-4, 11-12 and 20 set forth in the rejection above is incorporated herein.
Bamdad teaches methods for stimulating the growth of stem cells, which can be human embryonic stem cells (hESCs), in minimal media without added bFGF or conditioned media, by adding NM23 proteins to the media, but Bamdad doesn’t teach that the cells are grown on a surface coated with anti-MUC1* antibodies.  However, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method anticipated or made obvious by Bamdad wherein the cells are grown on a surface coated with anti-MUC1* antibodies as taught by Bamdad #3.
Bamdad #3 teaches methods of propagating pluripotent stem cells comprising culturing the cells with an agent that activates MUC1* wherein the agent can be NM23 protein [0050] wherein the method can include culturing the cells on a MUC1* antibody surface (i.e. on a surface coated with anti-MUC1* antibodies) wherein culturing the cells 
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Bamdad for stimulating the growth of stem or progenitor cells wherein the cells are grown on a surface coated with anti-MUC1* antibodies because Bamdad #3 teaches that growing the stem cells on a surface coated with anti-MUC1* antibodies allows propagation of the stem cells without the need for a ROCK inhibitor; therefore, claim 21 is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 6-7, 11-12 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 18 and 20 of U.S. Patent No. 8535944 (herein ‘944) in view of Bunce, US 2007/0243171 (cite C, PTO-892, 8/8/2017; herein “Bunce”) and Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”) in light of NPL document “BD ITS+”, 2002 (cite U, PTO-892, 5/17/2018; herein “BD ITS+”).  
Claim 18 of ‘944 recites a method of culturing, expanding or growing embryonic stem cells, embryonic stem-like cells or induced pluripotent stem cells on a surface, comprising 
a. exposing the embryonic stem cells, embryonic stem-like cells or induced pluripotent stem cells to a surface coated with an extracellular matrix a component of extracellular matrix;
b. adding medium containing a Muc1 or Muc1* ligand and
c. culturing the exposed cells,
wherein the cells remain undifferentiated 
and claim 20 of ‘944 recites that the Muc1* ligand can be NM23-S120G (i.e. dimerizing NME1).  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice a method for growing embryonic stem cells by culturing the cells in a cell culture medium comprising dimerizing NME1.  The claims of ‘944 don’t specifically recite that the culture medium does not comprise bFGF and/or TGF-beta; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to use media which doesn’t comprise bFGF and/or TGF-beta as evidenced by Bunce.
Bunce, like ‘944, teaches methods of stimulating growth of stem cells by culturing the cells in a cell culture medium comprising NME1 (NM23) [0029-30].   Bunce teaches that the expansion of the cells in culture is in the absence of serum, exogenous growth factors or cytokines (Id.), i.e. without bFGF or TGF-beta in the culture medium for 
The claims of ‘944 recite a method for stimulating growth (expanding) of stem cells (hESCs) by culturing the cells in media comprising NME family proteins (NME1), but the claims of ‘944 don’t recite that the NME family protein is NME6 or NME7; however, a person of ordinary skill in the art at the time of the invention would have found it obvious for the NME family protein in the cell culture media for stimulating growth of the stem cells to be NME7 because Bamdad teaches methods for stimulating the growth of stem cells (hESCs) comprising contacting the cells with cell culture media comprising biological species which increase MUC1* activity (Abst.) wherein the cells are cultured in minimal media without bFGF (i.e. without serum or growth factors such as TGF-beta) ([0018], [0061], [0063], Table 1) wherein the activating ligand of MUC1* (biological species which increases MUC1* activity) is NME7 ([0039], [0040], [0047]); therefore, instant claims 2, 6, 11-12, 20 and 22 are prima facie obvious over claims 18 and 20 of '944 in view of Bunce and Bamdad.
Regarding instant claim 12, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method made obvious by claims 18 and 20 of ‘944 in view of Bunce and Bamdad as it is in the instant disclosure.
prima facie obvious.
Claim 18 of ‘944 recites that the cells can be induced pluripotent stem cells which are mature, somatic cells; therefore, instant claim 3 is prima facie obvious.
Bunce teaches that the cell culture medium can be minimal media supplemented with NME family protein either with or without ITS+ (insulin, transferrin, selenium) [0101].  NPL document “BD ITS+” is cited as evidence that ITS+ comprises insulin, transferrin and selenium.  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by claims 18 and 20 of ‘944 in view of Bunce and Bamdad with media comprising insulin, transferrin and/or selenium with a reasonable expectation of success because Bunce teaches that the cell culture medium may advantageously comprise insulin, transferrin and selenium; therefore, claim 7 is prima facie obvious.
Regarding instant claim 21, claim 1 of ‘944 recites a method of culturing, expanding or growing embryonic stem cells, embryonic stem-like cells or induced pluripotent stem cells on a surface, comprising a) exposing the embryonic stem cells, embryonic stem-like cells, or induced pluripotent stem cells to a surface coated with a Muc1 or Muc1* ligand; b) adding medium, and c) culturing the exposed cells, wherein the cells remain undifferentiated and claim 12 of ‘944 teaches that the Muc 1* ligand is an antibody; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method wherein the cells are grown on a surface prima facie obvious over claims 1 and 12 of ‘944.

Response to Arguments
Regarding the double patenting rejection over U.S. Patent 8535944, Applicants mistakenly identify the rejection as provisional (Response, p. 6) and request that the rejection be held in abeyance.  The rejection is not provisional.  The rejection is not held in abeyance.  The rejection is maintained.

Claims 2-4, 6-7, 11-12, 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 8859495 (herein ‘495) in view of Hikita et al., 2008 (NPL cite 1, IDS, 7/10/2015; herein “Hikita”) and Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”).
Claim 1 of ‘495 recites a method for stimulating proliferation, i.e. stimulating growth, of non-tumorous cells by contacting the cells with NM23 protein (i.e. an NME family protein) and claim 3 of ‘945 recites that the non-tumorous cells are stem or progenitor cells.  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice a method for stimulating growth of stem or 
The claims of ‘495 don’t specifically recite that the culture medium does not comprise bFGF and/or TGF-beta; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to use media which doesn’t comprise bFGF and/or TGF-beta as evidenced by Hikata.
Hikata, like ‘495, teaches methods of growing stem cells in culture by adding the ligand NM23 (NME1) (Abst.; pp. 3-4, “MUC1*-Mediated Stem Cell Growth”; p. 7, full ¶2-3; p. 9, ¶1; Tables 2 and 3).  Hikata teaches that the method for stimulating growth of stem cells comprising contacting the cells with cell culture media comprising an NME family protein (NME1) can be accomplished in minimal media supplemented only with NME family proteins, i.e. media which does not contain bFGF or TGF-beta (p. 7, full ¶2-3; p. 9, ¶1; Tables 2 and 3); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by claims 1 and 3 of ‘495 wherein the media is minimal media supplemented only with NME family proteins, i.e. media which is free of serum and which does not contain bFGF or TGF-beta.
The claims of ‘945 recite a method for stimulating growth (expanding) of stem or progenitor cells by culturing the cells in media comprising NME family proteins (NME1), but the claims of ‘945 don’t recite that the NME family protein is NME6 or NME7; however, a person of ordinary skill in the art at the time of the invention would have found it obvious for the NME family protein in the cell culture media for stimulating growth of the stem cells to be NME7 because Bamdad teaches methods for stimulating prima facie obvious over claims 1 and 3 of '945 in view of Hikita and Bamdad.
Regarding instant claim 12, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method made obvious by claims 1 and 3 of ‘945 in view of Bunce and Bamdad 2010 as it is in the instant disclosure.
Hikata teaches that the cells can be human cells (Abst.); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to use human cells with a reasonable expectation of success in the method made obvious by claims 1 and 3 of ‘495 in view of Hikata; therefore, claim 4 is prima facie obvious.
Hikita teaches culturing the cells in media comprising the NME family member and non-essential amino acids (p. 9, “ES Cells and Culture”); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by claims 1 and 3 of ‘495 in view of Hikata with media comprising non-essential amino acids with a reasonable expectation of success because Hikata successfully stimulates growth of stem cells in media comprising NME family member proteins and non-essential amino acids; therefore, instant claim 7 is prima facie obvious.

Response to Arguments
Regarding the double patenting rejection over U.S. Patent 8859495, Applicants mistakenly identify the rejection as provisional (Response, p. 6) and request that the rejection be held in abeyance.  The rejection is not provisional.  The rejection is not held in abeyance.  The rejection is maintained.

New Double Patenting Rejections
Claims 4, 6-7, 11-12, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 40-41 and 74 of copending Application No. 14/596,051 (reference application; herein “’051”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘051 recites a method for generating less mature cells from starting cells comprising inducing the starting cells to revert to a less mature state, comprising contacting the starting cells with a protein or peptide of NME7 in a medium that is absent bFGF, i.e. a method for inducing cells to revert to a less mature state comprising contacting the cells with a cell culture media comprising NME7 and not comprising bFGF; hence, instant claims 1 and 11 are prima facie obvious over claim 1 of ‘051.
Claim 41 of ‘051 recites that the cells are human; hence, instant claim 4 is prima facie obvious over claims 1 and 40-41 of ‘051.
Claim 74 of ‘051 recites that the medium is minimal medium; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the prima facie obvious over claims 1 and 74 of ‘051.
Regarding instant claim 12, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method made obvious by claim 1 of ‘051 as it is in the instant disclosure; therefore, instant claim 12 is prima facie obvious over claim 1 of ‘051.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-7, 11-12, 14, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14604579 (herein “‘579”) in view of Bamdad et al., US2010/0093092 (cite A, PTO-892, 5/17/2018; herein “Bamdad”).
Claim 1 of ‘579 recites a method for generating less mature cells from starting cells in vitro comprising inducing starting cells to revert to a less mature state comprising increasing an amount of an NME family member whose multimerization state is a biologically active state, which is dimerized NME1, dimerized NME2, dimerized NME6, or monomeric NME7 and decreasing an amount of an NME family member whose multimerization state is a biologically inactive state, which is multimeric NME1 or multimeric NME2, wherein cells of less mature state are generated, wherein the cells of less mature state are characterized by increase in the expression of a pluripotency gene and decrease in the expression of differentiation marker relative to 
Bamdad teaches methods of increasing NME family proteins by adding NM23 proteins to minimal media without added bFGF in which the cells are cultured [0063] wherein the NME protein can be NME7 ([0047], [0072]).
The order of addition of components is not taught as important in Bamdad and the MPEP is clear that the selection of any order of mixing ingredients is prima facie obvious (MPEP 2144.04 IV. C.); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method of Bamdad wherein NME7 or NME6 is added to media before contacting the cells with the media, i.e. practicing a method for inducing cells to revert to a less mature state by increasing NME7 or NME6 wherein NME7 or NME6 is increased by adding to minimal media without bFGF then contacting the cells with the media; therefore, instant claims 11, 14 and 20 are prima facie obvious.
Bamdad teaches that the medium is minimal medium; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the media to not comprise serum or growth factors and to comprise essential required prima facie obvious over claim 1 of ‘579 in view of Bamdad.
Regarding instant claim 12, the molecular weight of NME7 is an inherent feature of NME7 and would be the same molecular weight in the method made obvious by claim 1 of ‘579 as it is in the instant disclosure; therefore, instant claim 12 is prima facie obvious over claim 1 of ‘579 in view of Bamdad.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651